DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites wherein the zeolite in the reactor comprises zeolite beads, but claim 1 recites wherein the adsorbent material (in the reactor) comprises zeolite beads.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber (US 5415012) in view of Cornwall (US 5221520) and Wakita (US 5718119). 
Regarding claim 1, 
Referring to annotated Fig. 1, Maier-Laxhuber teaches a system for conditioning air (see abstract), the system comprising: an enclosure in which the system is enclosed (e.g. a home, see col 8, lines 61-64 or a vehicle or car of a train, see col 9, lines 2-10, 15-35), the enclosure defining an air inlet and an air outlet (e.g. wherein it is known in the art that homes, vehicles, or cars of trains comprise air inlets and outlets such that ambient air can be optionally blown through a heat exchanger and exhausted from the enclosure), a heat exchanger 22 housed within the enclosure between the air inlet and the air outlet such that the air inlet is on one side of the heat exchanger and the air outlet is on another side of the heat exchanger, the heat exchanger comprising a plurality of heat transfer tubes, a lower header that is an accumulation header and an upper header that is an outlet header, the plurality of heat transfer tubes extending between the accumulation header and the outlet header, wherein the heat exchanger defines an internal volume (e.g. the internal volume of at least the tubes), and an external surface (e.g. the external surface of at least the heat transfer tubes), and the heat exchanger is at least partially filled with two-phase liquid (e.g. an aqueous liquid that is evaporated, see col 2, lines 66-68), an air mover 23 housed within the enclosure between the heat exchanger and the air inlet (e.g. wherein the air inlet is defined to be on the left side of air mover 23), the air mover is disposed in fluid communication with the air inlet and the air outlet, wherein the air mover is configured to urge a flow of air to be conditioned across the external surface of the heat exchanger, a reactor 42 within the enclosure, the reactor comprising reactor housing (not labeled), an adsorbent material within the reactor housing (e.g. zeolite, see col 4, lines 10-11, col 6, lines 36-40), the reactor housing defining a rector inlet and a reactor outlet (e.g. the inlet at location 9, and the outlet 45), the reactor inlet is fluidly coupled to the outlet header within the enclosure, a vacuum pump 47 within the enclosure, the vacuum pump comprising a vacuum pump inlet and a vacuum pump outlet, wherein the vacuum pump inlet is fluidly coupled the reactor outlet within the enclosure, wherein the reactor is configured to receive vapor from the two-phase water vacuum pressure from the vacuum pump or from natural convection (see col 4, lines 60-68), and a system exhaust, wherein the vacuum pump outlet is in fluid communication with the system exhaust.

    PNG
    media_image1.png
    1060
    797
    media_image1.png
    Greyscale


Maier-Laxhuber does not teach an air filter between the air inlet and the heat exchanger, the air filter comprising zeolite. 
Cornwell, directed to an apparatus for treating indoor air, teaches an air filter (e.g. filters 26 or 30) fluidly downstream of a system air inlet (e.g. at inlet 12), the filter comprising a zeolite (see col 9, lines 4-9, 14-15), wherein when an air mover 14 urges the flow of air to be conditioned through the filter and the filter removes particulates from the air (see col 9, lines 4-9, 14-15).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Maier-Laxhuber by Cornwell with the motivation of removing unwanted particulates from the airflow (see Cornwell col 9, lines 4-9, 14-15). 
Maier-Laxhuber does not teach wherein the adsorbent material comprises zeolite beads. 
Wakita, directed to a refrigerating system comprising a zeolite adsorbent device, teaches that zeolite in a spherical shape is resistant to being broken and is therefore preferred (see col 6, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Maier-Laxhuber by Wakita with the motivation of utilizing zeolite in a shape that is resistant to being broken. 
Regarding claim 3,
Maier-Laxhuber teaches wherein the air mover comprises any one of a centrifugal blower, an axial flow fan, a radial flow fan, or a mixed axial and radial flow fan (e.g. an axial flow fan, see Fig. 1). 
Regarding claim 4,
Maier-Laxhuber teaches wherein the air mover is disposed fluidly upstream of the heat exchanger (see Fig. 1).
Regarding claim 5,
Maier-Laxhuber as modified above teaches wherein the air mover urges the flow of air to be conditioned through the filter and the filter removes particulates from the air. 
Regarding claim 6, 
Maier-Laxhuber does not teach wherein the heat exchanger is a microchannel heat exchanger, comprising tubes having multiple ports.
However, the examiner takes official notice that the use of, and advantages of, microchannel heat exchangers comprising tubes having multiple ports is well known in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Maier-Laxhuber to comprise a microchannel heat exchanger, comprising tubes having multiple ports, with the motivation of obtaining the well-known advantages of microchannel heat exchangers (e.g. improved fluid to tube-wall surface area contact).
Regarding claim 9,
Maier-Laxhuber teaches wherein the heat exchanger stores water and water vapor (e.g. is capable of storing water and water vapor). 
Please note that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Here, the structure recited in Maier-Laxhuber is substantially identical to that of the claims, and therefore claimed properties or functions may be presumed to be inherent. As the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claim 10,
The subject matter of claim 10 is directed towards essentially the same subject matter as claim 1 and has been addressed in the rejection of claim 1.
Regarding claim 11, 
Maier-Laxhuber teaches wherein the internal volume of the heat exchanger is at least partially filled with a water vapor (e.g. liquid evaporate, see col 2, lines 67-68), wherein the vacuum pump urges a fluid containing the water vapor from the heat exchanger through the reactor and out the system exhaust (see col 4, lines 22-25), and wherein within the reactor a water molecule is adsorbed from the fluid onto a surface of the adsorbent material (e.g. it is adsorbed, see col 4, lines 10-11, col 6, lines 36-40) releasing a heat of adsorption and raising a bulk gas temperature of the fluid (see col 6, lines 40-42).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber in view of Cornwall and Wakita in view of Nam (US 20130192281). 	
Regarding claim 7,
Maier-Laxhuber does not teach wherein the heat exchanger comprises a heating element operational to raise temperature of conditioned air.
Nam, directed to an adsorption system, teaches wherein a heat exchanger (e.g. evaporator), comprises a heating element (e.g. a PTC heater) operational to raise temperature of conditioned air (see par. 47). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Maier-Laxhuber by Nam with the motivation of controlling the temperature of air flowing through the heat exchanger 22, or preventing frosting of the heat exchanger 22 (see Nam, par. 47). 
Regarding claim 8,
Maier-Laxhuber does not teach a solar panel configured to provide power to one or more of the vacuum pump, the air mover and the heating element.
However, the examiner takes official notice that the use of, and advantages of, solar panels to power elements of a system is well known in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Maier-Laxhuber to comprise a solar panel with the motivation of utilizing relatively cheap solar energy to power one or more of the elements of the system. 
Response to Arguments
Previously entered claim interpretations under 35 USC 112 are maintained as applicable. Previously entered claim rejections under 35 USC 112 are withdrawn. 
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. Applicant argues that Maier-Laxhuber does not teach an enclosure as recited in claim 1. However, Maier-Laxhuber teaches that the elements of the system of Fig. 1 may be housed in an enclosure (see col 8, lines 61-62, col 9, lines 2-9, 31-35). Indeed, it is well known in the art that such an enclosure may draw in ambient air and exhaust said air into the ambient environment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Athalye teaches an adsorption reactor coupled to a heat exchanger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763